CAMERON, Vice Chief Justice.
Edward Lee Jordan filed a petition for ■special action raising several issues concerning a parole revocation. We deny all requested relief except as follows.
On 3 February 1972, a warrant was issued by the Board of Pardons and Paroles charging Jordan with violation of parole by absconding from supervision and associating with another ex-convict. On 8 February 1972, an indictment was issued in Maricopa County charging Jordan with theft of a motor vehicle. He was taken into custody on 11 February 1972, and placed in Maricopa County Jail. On 19 April 1972, the State dismissed the felony charges pending against him. On 23 May 1972, Jordan was returned to the prison. A revocation hearing was duly held and parole revoked.
Jordan claims that he should receive credit on his sentence for the time spent in the Maricopa County Jail since it was time spent in custody. We agree only to the extent that he should receive credit for the time spent in the County Jail after the State dismissed the charges against him. (See §§ 13-1652 and 31-417 A.R.S.) Once the charges were dismissed, petitioner was held pending disposition by the Board of Pardons and Paroles. Petitioner should not be prejudiced by the failure of the Board to promptly return petitioner to the prison.
Therefore, we hereby order that the petitioner be credited on his prison sentence with that period of time from the date when the State dismissed the charge of theft of a motor vehicle until the date the petitioner was returned to the prison.
It is further ordered that the petitioner’s release date be re-computed in accordance with this opinion.
HAYS, C. J., and LOCKWOOD, STRUCKMEYER and HOLOHAN,. JJ., concur.